Citation Nr: 1110539	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  03-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disorder classified as myositis and discogenic disease.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension prior to June 1, 2006.

4.  Entitlement to a disability rating in excess of 30 percent for hypertension with chronic kidney disease and protein urea as of June 1, 2006.


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, from December 1985 to February 1997 and from June 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in San Juan, the Commonwealth of Puerto Rico.

During the pendency of the appeal, in a November 2007 rating decision, the RO granted a 30 percent rating for the hypertension, with kidney dysfunction effective June 1, 2006.  As that award was not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board has recharacterized the issues to reflect the staged ratings now in place for the hypertension.

When the case was last before the Board in July 2008, all of the issues listed on the title page of this decision were remanded for additional development.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's right shoulder disability is at least as likely as not etiologically related to active service.

2.  The Veteran's lumbar spine disorder is manifested by no more than moderate limitation of motion of the lumbar spine, moderate, recurring attacks of IVDS, and forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; there is no evidence of severe lumbar strain, flexion limited to 30 degrees or less, ankylosis of the spine, incapacitating episodes, or neurological impairment.

3.  For the period prior to June 1, 2006, the Veteran's hypertension was manifested by systolic pressure to 190 or less and diastolic pressure of 100 or less; there is no evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

4.  For the period beginning on June 1, 2006, the Veteran's hypertension with chronic kidney disease and protein urea are manifested by renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1.  Right shoulder disability was incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disorder classified as myositis and discogenic disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002) and 5235-5237 (2010).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met for the period prior to June 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2010).

4.  The criteria for a rating in excess of 30 percent for hypertension with chronic kidney disease and protein urea have not been met for the period beginning on June 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, 4.115b, Diagnostic Codes 7101, 7541 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to the service connection claim, the Board notes that no further discussion of the VCAA and its implementing regulations is required, as the claim is being granted in full.

With respect to the increased rating claims, the Board notes that in letters dated in January 2003, July 2008, July 2010, August 2010, and November 2010, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the January and March 2008 notice letters informed the Veteran as to disability ratings and effective dates.	

Because the notice pursuant to Dingess came after the initial adjudication of the claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claims were readjudicated by the RO in December 2010, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (that he provided), VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  The Board notes that a formal finding of unavailability of the Veteran's complete service treatment records was made.  However, the Veteran submitted his own copies of the service treatment records and he was afforded recent VA examinations in 2010; therefore, the lack of service treatment records is not prejudicial to the Veteran as they pertain to the increased rating claims being denied herein.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2008 remand.  The RO was instructed to provide the Veteran corrective VCAA notice, to obtain any additional service treatment records, relevant and available VA and private treatment records and to provide the Veteran with current VA examinations.  The Board finds that the RO has complied with these instructions to the extent possible.  The Board also finds the VA examination reports substantially complies with the July 2008 Board remand directives as the VA examiners responded to the questions posed in the remand.  Stegall, 11 Vet. App. at 268.


Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and Regulations Pertaining to Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection for Right Shoulder Disability

The Veteran claims that service connection is warranted for a right shoulder disability because it was incurred during service.  The Veteran's service treatment records show that in October 1990 the Veteran was seen for right shoulder pain.  He had full range of motion and did not know how the pain started.  In December 1990 the Veteran was seen for sharp pain in the right shoulder that had been present for four to six weeks.  There was objective evidence of pain over the right acromioclavicular (AC) joint.  The impression was overuse syndrome.  X-ray studies of the right AC joint showed separation of the joint space.  

A June 2001 VA treatment record notes a diagnosis of right shoulder impingement .  A December 2004 private magnetic resonance imaging (MRI) of the right shoulder was normal.  However, the Veteran continued to complain of pain.

Private treatment records from March 2005 reflect treatment for right shoulder problems with decreased range of motion.  The assessment was bursitis.  

A May 2010 VA examination report notes that the Veteran has had complaints of right shoulder problems for years.  The assessment was right shoulder impingement syndrome.  The examiner opined that the impingement is predominately due to service-related activities.  The examiner opined that it is as likely as not that the right shoulder disability is due to the service-related activities.  The examiner also stated that it is as likely as not that the Veteran's continued right shoulder condition is due to his right hand dominance.

Based upon the VA examiner's opinion, the Board finds that the evidence is in equipoise with regard to whether the Veteran's right shoulder disability is etiologically related to active service.  Therefore, in giving the benefit of the doubt to the Veteran, the Board finds that service connection for a right shoulder disability is in order.  

	II.  Increased Rating Claims

      A.  Lumbar Spine Disability

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Furthermore, consideration should also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal disorders were amended during the appeal period.  As such, the most favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a (2010)); see also VAOPGCPREC 3-2000.

Because there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Under the former criteria, the Veteran's lumbar spine disability was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293, which pertain to limitation of motion of the lumbar spine and intervertebral disc syndrome (IVDS), respectively.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that a 20 percent rating is warranted for moderate limitation of motion of the lumbar spine.  The highest rating under this code, a 40 percent rating is warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, moderate, recurring attacks of IVDS were rated as 20 percent disabling.  Severe, recurring attacks of IVDS with intermittent relief were rated as 40 percent disabling.  Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, were rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

From September 23, 2002 through September 26, 2003, Diagnostic Code 5293 was rated on the basis of incapacitating episodes.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrant a 20 percent disability evaluation, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrant a 40 percent disability evaluation, and incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent disability evaluation.  The regulation defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

The current Diagnostic Codes 5235 through 5243, which were made effective on September 26, 2003, are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS based on incapacitating episodes (Formula for Incapacitating Episodes).  Under the General Formula, for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine which is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. The regulation defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  The Formula for Incapacitating Episodes mirrors the previous criteria for rating IVDS on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Under the former criteria, which is only applicable for the period prior to September 26, 2003, in order for the Veteran's lumbar spine disability to warrant a rating in excess of 20 percent based upon limitation of motion, it must be shown that there was severe limitation of motion of the lumbar spine, or that there were severe recurring attacks of IVDS with intermittent relief.  

The evidence of record contains an April 2001 VA treatment record which notes the Veteran's diagnosis of chronic low back pain with normal electromyograph (EMG) and nerve conduction velocity (NCV) test.  Range of motion was noted to be intact.

A May 2001 VA examination report notes that the Veteran complained of pain, weakness, stiffness, fatigability, and lack of endurance.  He has flare-ups associated with locking of the back, which occur approximately one time a month.  The Veteran does not use any assistive device to ambulate.  He has never had surgery on his back.  He is able to do his usual occupation and daily activities.  Occasionally he needs assistance to dress the lower extremities when he has flare-ups involving locking of the back.  Flexion of the back was to 70 degrees.  Extension was to 20 degrees.  Lateral bending was 25 degrees bilaterally, and rotation bilaterally was to 40 degrees.  Pain begins at 70 degrees flexion.  The Veteran's range of motion is not additionally limited by fatigue, weakness, or lack of endurance during repetitive use or during flare-ups.  On examination there was tenderness to palpation of the L5 right paravertebral muscles.  There were also spasms.  There were no postural abnormalities, nor were there any fixed deformities.  Musculature of the back was symmetrical.  There were no atrophies of the lower extremities.  Manual muscle test was 5/5 for L1 to S1.  Deep tendon reflexes were trace bilaterally.  The impression was degenerative disc disease L1-L2 and L4-L5.  There was L4-L5 posterior concentric bulging disc causing some indentation upon the ventral aspect of the dural sac, with associated left facet joint asymmetrical hypertrophy.  There was an asymmetrical dent and prominent left L5 nerve root, suggesting an edematous nerve root.  For L1-L2 there was a mild posterior concentric bulging disc.

A November 2001 VA treatment record notes the Veteran' complaints of low back pain with associated position changes but persistent.  The pain was described as dull and continuous.  It is relieved by medication.  Motor examination was normal, muscle tone was adequate, and there were no gross motor or sensory deficits.

A December 2001 VA treatment record notes that the Veteran's back pain had resolved.

A May 2002 VA treatment record notes that the Veteran had chronic back pain with radiation down the legs.  A note was made to rule out radiculopathy.  Range of motion was noted to be intact.

A June 2002 VA treatment record reflects that an MRI study revealed degenerative disc disease and straightening of the lumbar lordosis.  There was also bulging annulus and hypertrophic changes in the ligamentum flavum causing mild narrowing of the spinal canal at L4-L5, and minimal bulging annulus at L1-L2.  

Although the Veteran was treated for back problems throughout this time period, range of motion testing during this time repeatedly showed no deficits.  Therefore, it cannot be said that limitation of motion of the lumbar spine was severe.  As such, a higher rating is not warranted under Diagnostic Code 5292.  Moreover, there is no evidence of severe, recurring attacks of IVDS, as none of the treatment records reflect any limitation of motion or symptoms beyond back pain.  Sensory examination was continuously negative, as was muscle tone and motor examination.  No neurological deficits were found.  Such findings are inconsistent with severe recurring attacks of IVDS, and therefore, a higher rating under Diagnostic Code 5293 is not warranted under the former criteria.

The Board has also considered whether the Veteran could receive a higher rating under any other Diagnostic Code under the former criteria; however, there is no vertebral fracture, ankylosis of the spine, or limitation of motion of the cervical or dorsal spine.  With regard to 38 C.F.R. § 4.71, Diagnostic Code 5295, a higher, 40 percent rating is warranted for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregular of joint space, or some of the above with abnormal mobility on forced motion.  As previously noted, there was no loss of motion of the Veteran's lumbar spine during this time period.  Therefore, lumbosacral strain cannot be said to be severe.  Moreover, there is no marked limitation of forward bending, as range of motion was intact.  Similarly, there was no loss of lateral motion with osteoarthritic changes.  Although there was narrowing or irregularity of joint space, the disability was manifested by no other symptoms, to include loss of motion, and therefore, because it cannot be classified as severe, a 40 percent rating under Diagnostic Code 5295 is not warranted under the former criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In order for the Veteran to receive a rating in excess of 20 percent based upon the current criteria for rating disabilities of the spine, it must be shown that forward flexion of the thoracolumbar spine is to 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine.  

The medical evidence for this time period includes a March 2006 VA examination report.  The report notes that the Veteran has pain in the paravertebral muscles of the lumbosacral spine that radiates towards his left leg.  The pain is at severity level 6/10.  He has flare-ups with a severity level of 9/10.  The flare-ups occur weekly and last for three to four hours.  Precipitating factors include prolonged standing, prolonged sitting, and bending forward.  Alleviating factors include medication and physical therapy.  He denied additional limitation of motion during flare-ups.  The Veteran also denied general malaise, bladder or bowel complaints, and erectile dysfunction.  He walks without assistive devices and he does not use a brace.  He can walk for 30 minutes.  He is not unsteady and he denied having falls.  He is employed and is independent in self-care and activities of daily living.  On examination, there was 40 degrees of flexion.  The examiner stated that the Veteran suffers a functional loss of 50 degrees of flexion due to pain.  Extension was from zero to 10 degrees, with functional loss of 20 degrees due to pain.  Left and right lateral flexion were from zero to 15 degrees each, with a functional loss of 15 degrees.  Left and right lateral rotations were each from zero to 15 degrees, with functional loss of 15 degrees due to pain.  After three repetitive range of motion tests, the Veteran experienced pain and he grimaced, but did not have any further functional loss due to fatigue, weakness, or incoordination.  There was exquisite tenderness on palpation at the paravertebral muscles, and there were muscle spasms.  There was no ankylosis, abnormal kyphosis, reversed lordosis, or scoliosis.  Sensory examination was normal to pinprick in both extremities.  Motor examination showed no atrophy, normal tone, and full strength.  Reflexes were 2+ and symmetric.  Lasegue's sign was negative.  There were no vertebral fractures.  The MRI from May 2004 revealed degenerative disc disease, straightening of lumbosacral lordosis, and hypertrophic changes in ligamentum flavum causing mild narrowing of spinal canal at L4-L5.  The diagnoses were lumbar strain, myositis, degenerative disc disease of lumbosacral spine, and lumbar spondylosis.  The Veteran denied any incapacitating episodes.

A May 2010 VA examination report notes that the Veteran has low back pain, which is sharp to dull in nature, and daily moderate radiation down the right leg.  He denied incapacitating episodes.  He does not have flare-ups.  He endorsed radicular pain into the right lower extremity without any urinary or bowel dysfunction.  He does not use any assistive devices to walk.  He does not have a brace.  He is on profile for walking, as tolerated.  He has no history of falls.  He has not had surgery.  He is currently on active duty and is self sufficient in activities of daily living.  He has no history of spinal neoplasm.  The examiner noted that the spine is symmetric and posture and gait are normal.  Thoracolumbar spine range of motion testing revealed forward flexion from zero to 50 degrees, and extension from zero to 15 degrees.  Bilateral flexion and rotation was from zero to 20 degrees.  There was end range pain in all directions.  There was no spasm, weakness, or tenderness present.  There was no atrophy.  Guarding was mild.  There were no postural abnormalities, nor was there ankylosis.  Sensory examination was diminished in a peripheral distribution on the right lower extremity.  The left lower extremity had intact sensation.  Motor examination was 4/5.  Lasegue's sign was negative bilaterally.  After three repetitions of range of motion, there was continued pain but no change in range of motion.  The diagnosis was chronic moderate lumbosacral strain with degenerative disc disease.  The examiner noted that there was mild early peripheral neuropathy of the right lower extremity.  However, the examiner stated that it is "as likely that his right lower extremity peripheral neuropathy is due to his hyperglycemic state and less likely due to the lumbosacral spinal condition."  The examiner reasoned that the EMG nerve studies have not shown in previous years either evidence of denervation or neuropathy.  However, chart review indicates pre-diabetes.  Moreover, there is no genitourinary involvement.  The examiner stated that there is no neuritis, neuralgia, or paralysis, and there is no intervertebral disc syndrome. 

With regard to limitation of motion, the Board notes that the Veteran's spine is not ankylosed.  Instead, he retains useful range of motion of the spine, albeit some of it is painful.  However, his spine is not ankylosed, and therefore, he cannot receive a higher rating based upon ankylosis.

The Board notes that at the March 2006 VA examination, flexion of the thoracolumbar spine was to 40 degrees.  At the 2010 VA examination, flexion was to 50 degrees, with pain at 50 degrees.  At neither examination was there additional loss of range of motion after repetitive testing based upon pain, fatigue, weakness, lack of endurance, or incoordination.  As such, the Veteran's lumbar spine disability falls squarely in the criteria for a 20 percent disability rating.  Even considering the objective evidence of pain, limitation of motion does not amount to flexion to 30 degrees or less.  As such, a higher rating based upon limitation of motion under the current criteria is not in order.

Throughout the entire evaluation period, the Veteran has denied having incapacitating episodes.  Additionally, the medical evidence does not reflect that bed rest has ever been prescribed by a physician.  As such, a higher rating based upon incapacitating episodes is unwarranted.  Specifically, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 month period.  Therefore, a higher rating based upon incapacitating episodes is unwarranted.

Finally, although the Veteran has continuously complained about radiating pain, the neurological evaluations have consistently been normal and there has never been a firm diagnosis of radiculopathy or any other neurological disorder.  Reflexes have been full, muscle strength and tone have been good, and nerve conduction studies have shown no neurological deficit.  Moreover, the 2010 VA examiner opined that the neurological symptoms the Veteran complains of are more likely associated with his pre-diabetic condition than his low back condition.  As such, a separate or higher rating based upon neurological involvement is not warranted.

		B.  Hypertension (with Chronic Kidney Disease and Protein Urea)

For the period prior to June 1, 2006, the Veteran's hypertension was rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Beginning on June 1, 2006, hypertension with chronic kidney disease and protein urea is rated as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 and 38 C.F.R. § 4.115b, Diagnostic Code 7541.

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

There are three Notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

After review of the evidence of record, the Board finds that a higher rating is not warranted for the Veteran's hypertension for the period prior to June 1, 2006.  In this regard, there is neither medical evidence nor even a lay assertion of blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  

Specifically, the May 2001 VA examination report notes that the Veteran had blood pressure readings of 180/100, 190/100, and 180/100.

A chart of the Veteran's blood pressure readings from September 2000 through September 2003 reflects that the highest systolic pressure was 190 (and the lowest was 120) and the highest diastolic pressure was 100 (the lowest was 70).

A November 2004 private medical record notes that blood pressure was 160/80.  A March 2005 private medical record notes that blood pressure was 170/100.  A September 2005 private medical record notes that blood pressure was 140/80

The March 2006 VA examination report notes that the Veteran's blood pressure readings were 133/76, 148/84, and 145/86.  Urinalysis showed no evidence of proteinuria, but 24 hour urine collection from September 3, 2004 showed elevated protein of .3 grams.  Complete blood count and differential, and basic metabolic pan showed elevated Creatinine and Bun, otherwise within normal limits.  The diagnosis was arterial hypertension and chronic kidney disease and proteinuria, more likely than not related to arterial hypertension.

Prior to September 2004, the Veteran's hypertension was manifested by no elevated protein levels in the urine or other complications.  Instead, his hypertension was manifested, as shown above, by systolic pressure of no more than 190 and by diastolic pressure of no more than 100.  As such, a 10 percent rating, but no higher, is warranted.  Notably, there is simply no showing of systolic pressure of 200 or more, or of diastolic pressure of 110 or more.

Importantly, the evidence reflects that that protein was slightly elevated in a September 2004 urinalysis.  The Board notes, however, that the Veteran was on active duty from June 2004 to May 2006.  Therefore, although the criteria may have been met for an increased rating in September 2004, because he was on active duty at that time, the increased rating was made effective June 1, 2006, the day after he was discharged from active duty.  At that time, a rating of 30 percent was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  Under that code, renal involvement in systemic disease processes is to be rated as renal dysfunction under 38 C.F.R. § 4.115a.  [However, the Board notes that the December 2010 VA examiner opined that there are no laboratory findings prior to 2006 consistent with renal impairment or proteinuria.]

When rating for renal dysfunction, a 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (hypertension is 10 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control).  In order to warrant a higher 60 percent rating for renal dysfunction, the evidence must show constant albuminuria with some edema; or a definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is 40 percent disabling under Diagnostic Code 7101 if diastolic pressure is predominantly 120 or more).  An even higher 80 percent evaluation pursuant to Diagnostic Code 7541 is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg %; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

The Board finds that a rating in excess of 30 percent is not warranted for the time period beginning on June 1, 2006 because the evidence fails to show hypertension with diastolic pressure at 120 or more (40 percent disabling under Diagnostic Code 7101).  Moreover, there is no evidence of constant albuminuria with some edema or definite decrease in kidney function.

Notably, the December 2010 VA examination report reflects that there are no urinary symptoms, leakage or incontinence, nor are there urinary tract infections, obstructed voiding, and urinary tract stones.  The Veteran does not undergo dialysis and he is not precluded from participating in any activities due to his chronic kidney disease.  He does not have hydronephrosis, erectile dysfunction, tenderness, edema, or abnormality of the penis, testicles, etc.  His blood pressure readings were 162/92, 162/93, and 160/92.  Blood tests were normal; there was no proteinuria on current urine examination.  The examiner opined that there is no effect on the Veteran's daily activities and usual occupation.  He has not missed work or been incapacitated due to this condition in the past 12 months.  The examiner opined that the level of impairment due to kidney disease prior to June 2006 was negligible.  

Therefore, a 10 percent rating, but no higher, is warranted for hypertension prior to June 1, 2006, and a rating of 30 percent but no higher, is warranted for hypertension with chronic kidney disease and protein urea, for the period beginning on June 1, 2006.  

		C.  Other Considerations

In reaching the decisions above regarding the increased rating claims, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether higher ratings for these disabilities might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned ratings for the specific time periods are appropriate.  The benefit of the doubt has been given to the Veteran in making the decisions.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's lumbar spine disability and his hypertension with chronic kidney disease and protein urea.  The Veteran's discrete manifestations of the service-connected disabilities are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  


ORDER

Service connection for a right shoulder disorder is granted.

A disability rating in excess of 20 percent for a lumbar spine disorder classified as myositis and discogenic disease is denied.

A disability rating in excess of 10 percent for hypertension prior to June 1, 2006 is denied.

A disability rating in excess of 30 percent for hypertension with chronic kidney disease and protein urea as of June 1, 2006 is denied.




____________________________________________
A, BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


